Citation Nr: 1536876	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-06 699	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968, and from August 1969 to May 1971.  The Veteran died in January 2012, the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant testified before the undersigned Veterans Law Judge by videoconference at an August 2014 Board hearing.  


REMAND

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not solely require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, from the viewpoint o whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c).

The appellant asserts that the Veteran's renal cancer was due to his exposure to Agent Orange while serving in the Republic of Vietnam.  Alternatively, the appellant argues either that the Veteran's renal cancer was secondary to his service-connected diabetes mellitus, type II, or that his diabetes mellitus, type II hastened his death in that he was taken off of his medication for that disease while in home care and hospice care.  Private treatment records confirm that treatment for Lantus was discontinued in December 2011.  

In support of her claim, the appellant has submitted a news article citing a Journal of Cancer study which found that tumors were markedly increased in patients with diabetes.  

Additionally, the appellant's video conference hearing transcript demonstrates that at the time of the hearing, the Veteran's representative submitted a statement from the Veteran's private physician noting that the Veteran's diabetes was uncontrolled at the time of his death along with a waiver of RO review of such evidence.  According to the hearing transcript, the private physician opined that it was at least as likely as not that the Veteran's diabetes caused an impairment which would render him less capable of resisting the effects of the primary cause of death.  

Regrettably, this new evidence was not associated with the claims file.  On remand, the RO should again obtain this private medical opinion and associate it with the record.  Moreover, as the Veteran's private physician is shown to state that he had treated the Veteran for seven years in his statement, it is plausible that additional treatment records are available.  On remand, additional records should be requested.  

Once the records described are obtained, a new VA medical opinion should be obtained as previous June 2013 and January 2014 VA medical opinions are inadequate.  

In a June 2013 VA medical opinion, the, VA examiner concluded that the Veteran's death was less likely than not proximately due to or the result of his exposure to chemicals and Agent Orange or due to his service-connected diabetes mellitus.  The examiner explained that renal cell carcinoma was "not one of the recognized medical conditions related to, caused by or aggravated by exposure to" Agent Orange.  The examiner also noted that diabetes mellitus did not cause renal cell carcinoma or damage the kidneys leading renal cell carcinoma condition.  

In the January 2014 VA opinion, the VA examiner concluded that it was less likely as not that the Veteran's diabetes mellitus type II had any material influence in accelerating his death cause by end stage renal cancer.  The examiner noted that there was no documented medical evidence of record which detailed any worsening of the end stage renal cancer condition by the service-connected diabetes mellitus.  While the examiner noted having reviewed additional evidence submitted by the Veteran, he did not directly address any medical findings cited which linked diabetes mellitus and cancer.  

As the Veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, he is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014).  Where a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected.  38 C.F.R. § 3.309(e) (2015).  Renal cancer is not amongst the enumerated diseases presumed to be due to exposure to Agent Orange.  Id.  Significantly, however, service connection may be granted on a direct basis where any disease is shown to be related to presumed Agent Orange exposure.  

The June 2013 VA examination is inadequate in its finding that renal cancer was not due to exposure to Agent Orange simply because it was not a disease enumerated under in the statutes described above.  The January 2014 VA opinion is inadequate as it fails to adequately discuss the appellant's contentions that the Veteran's diabetes mellitus hastened death or medical reports cited by the appellant which discussed a relationship between cancer and diabetes mellitus.  A new examination is necessary in order to obtain a thorough medical opinion which addresses the appellant's contentions and the treatise and medical evidence which supports her claim.

Accordingly, the case is REMANDED for the following actions:


1.  Obtain and associate with the claims file the private medical opinion cited by the Veteran's representative during her August 2014 videoconference hearing.  

Also, contact the appellant and request authorization and consent to release information to VA treatment records from any and all private doctors who treated the Veteran for his service-connected diseases, or who treated the Veteran directly preceding his death.

2.  Thereafter, obtain a medical opinion pertaining to the Veteran's cause of death from an appropriate medical expert.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the medical opinion. 

a) The reviewer is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (diabetes mellitus, type II, posttraumatic stress disorder, peripheral neuropathy of the lower extremities and bruxism) was/were a principal cause of the Veteran's death.

b) The reviewer is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities was/were a contributory cause of the Veteran's death.

c) The reviewer is to provide an opinion as to whether it is at least as likely as not that the Veteran's renal cancer had its onset during, or is otherwise related to, his active military service, including his presumed exposure to herbicide agents such as Agent Orange.

The reviewer is asked to specifically comment on medical treatises and medical opinions provided by the appellant and to discuss whether the Veteran's diabetes mellitus or lack of treatment thereof hastened the Veteran's death.

The reviewer is reminded that the term principal cause of death means the primary cause of death that singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

The term contributory cause of death means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death. 

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  Each question above must be separately and comprehensively addressed.
 
3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

